DETAILED ACTION
This office action is in response to Applicant’s submission filed on 24 February 2021.     THIS ACTION IS NON- FINAL.  

Status of Claims
Claims 21-40 are pending.
Claims 1-20 are cancelled.
Claims 21-40 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 21-40 are rejected under 35 U.S.C. 103(a) as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 21-40 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 21 / 31 / 36, the claim recites a method / device / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 21 / 31 / 36, in part, recites 
 “determining, based on location and application usage histories associated with a mobile device, one or more usage patterns for applications that are accessible from the mobile device; determining a location of the mobile device; identifying, from the one or more usage patterns, a subset of applications from the applications that are accessible from the mobile device, wherein previous usage of each application from the subset of applications corresponds to at least one of the one or more usage patterns that is associated with the location of the mobile device; responsive to identifying the subset of applications … including a portion for providing suggested applications for the location of the mobile device …” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a mobile device Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 21 / 31 / 36 recites the additional elements: (a) generic computer elements (mobile device / processor / a computer readable storage medium); (b) “outputting, by the mobile device, for display, a graphical user interface …”, (insignificant extra solution activity, MPEP 2106.05(g)); (c) “executing, by the mobile device, responsive to a user selection of a respective graphical element for a particular application in the subset, the particular application”.  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.  For (c), these steps are WURC, as shown, e.g., in Green, [0002], “Handheld devices … are equipped with various graphical user interfaces that can display an arrangement of objects representing applications … When an object is selected, the application can be executed”. 
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 31 / 36 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component, outputting information on graphical user interface, and selecting an application to execute does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 22-29 / 32-24 / 37-40 are dependent on claim 21 / 31 / 36 and include all the limitations of claim 21 / 31 / 36. Therefore, claims 22-29 / 32-24 / 37-40 recite the 
With regards to claim 22-29 / 32-34 / 37-40, the claim recites further limitation on information analyzed, which could be performed by a person analyze application usage based on locations with possible aid of paper & pen and/or calculator (e.g., a mobile device user can learn from location based application usage to make prediction), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-24, 26, 30-34, 36-39  are rejected under 35 U.S.C. 103(a) as being unpatentable over Forstall, et al, US-PGPUB NO.2009/0005964A1 [hereafter Forstall] in view of MAHAJAN et al., US-PATENT NO. 2009/0265423A1 [hereafter MAHAJAN]. 

With regards to claim 21, Forstall teaches 
“A method comprising: 
determining, based on location and application usage histories associated with a mobile device, one or more usage patterns for applications that are accessible from the mobile device (Forstall, [0050], ‘the system can identify patterns in historical data and predict traffic and/or destination information’, [0066], ‘historical information can be used to derive a time associated with the user’s navigation of a current route progression.  For example, if a user is navigating a heavy traffic area, the traffic information can be used to determine when the user will be navigating the next route progression, and that determination can be used to determine a time period during which predict route information associated with the next route progression’,  shows an example of using historical location and user usage of navigation system to make prediction which indicates that at least location and usage history of a positioning application be recorded, and ‘[0078], ‘The history can be compile, for example, by a history data store (e.g., history data store 460 of FIG.4) in conjunction with a positioning system (e.g., positioning system 318 of FIG.4A)’, shows keeping location based history data associated with GPS/Navigation service, which is an application on the mobile device, see FIG.2.

    PNG
    media_image1.png
    506
    705
    media_image1.png
    Greyscale

);
determining a location of the mobile device (Forstall, FIG.2 & [0057], ‘Current location information of the user can be obtained’); 
identifying, from the one or more usage patterns, a subset of applications from the applications that are accessible from the mobile device, wherein previous usage of each application from the subset of applications corresponds to at least one of the one or more usage patterns that is associated with the location of the mobile device (Forstall, FIG.4A, [0056], ‘the destination engine 410 can automatically recognize patterns and allow users to confirm or reject a destination through a user interface’, [0057], ‘the routing engine 420 can derive one or more routes based on current location information and destination information … the positioning system 318 can be provided …’ shows recognizing usage patterns, identifying & providing an application on the mobile device.); 
responsive to identifying the subset of applications, outputting, by the mobile device, for display, a graphical user interface including a portion for providing suggested applications for the location of the mobile device, the portion for providing suggested applications including a respective graphical element for each application in the subset of applications (Forstall, FIG.1

    PNG
    media_image2.png
    652
    382
    media_image2.png
    Greyscale

 ….”
Forstall does not explicitly detail “executing, by the mobile device, responsive to a user selection of a respective graphical element for a particular application in the subset, the particular application.”
However MAHAJAN teaches “executing, by the mobile device, responsive to a user selection of a respective graphical element for a particular application in the subset, the particular application (MAHAJAN, FIG.4, [0040], ‘Based on user selection, at 403, the user interface of the selected mobile application is pushed on to the display of the user device.  The method 400 also includes at 404, providing inputs for execution of the selected mobile application’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Forstall and MAHAJAN before him or her, to modify the intelligence mobile device guidance system & method of Forstall to include executing user selected application on user device as shown in MAHAJAN.   
The motivation for doing so would have been to support performing location sensitive tasks on user devices.

With regards to claim 22, Forstall in view of MAHAJAN teaches 
“The method of claim 21, wherein the location of the mobile device is a current location of the mobile device (Forstall, FIG.2 & [0057], ‘Current location information of the user can be obtained’).”

With regards to claim 23, Forstall in view of MAHAJAN teaches 
“The method of claim 21, wherein the location of the mobile device is a future location of the mobile device (Forstall, FIG.4 & [0050], ‘the system can identify pattersn in historical data and predict traffic and/or destination’).”

With regards to claim 24, Forstall in view of MAHAJAN teaches 
“The method of claim 21”
Forstall does not explicitly detail “wherein identifying the subset of applications comprises: receiving, by the mobile device, from a remote computing system, information indicating the subset of applications”
However MAHAJAN teaches “wherein identifying the subset of applications comprises: receiving, by the mobile device, from a remote computing system, information indicating the subset of applications (MAHAJAN, FIG.4, Item 401, ‘Indication for discovery of mobile applications available on server’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Forstall and MAHAJAN before him or her, to modify the intelligence mobile device guidance system & method of Forstall to include providing information of available applications as shown in MAHAJAN.   
The motivation for doing so would have been to support performing location sensitive tasks on user devices.

With regards to claim 26, Forstall in view of MAHAJAN teaches 
The method of claim 21, wherein identifying the subset of applications comprises: determining, by the mobile device, based on the location and application usage histories of the mobile device, at least one application from the applications that are accessible from the mobile device that was previously accessed from the mobile device while at the location of the mobile device, wherein the subset of applications includes the at least one application (Forstall, FIG.4A, [0050], ‘the system can identify patterns in historical data and predict traffic and/or destination information’, [0056], ‘the destination engine 410 can automatically recognize patterns and allow users to confirm or reject a destination through a user interface’, [0057], ‘the routing engine 420 can derive one or more routes based on current location information and destination information … the positioning system 318 can be provided …’ shows identifying patterns in historical data & providing an application on the mobile device.)”.

With regards to claim 30, Forstall in view of MAHAJAN teaches 
“The method of claim 21, further comprising: determining current application usage of the mobile device, wherein identifying the subset of applications comprises identifying, based further on the current application usage, the subset of applications (Forstall, FIG.4A, [0050], ‘the system can identify patterns in historical data and predict traffic and/or destination information’, [0056], ‘the destination engine 410 can automatically recognize patterns and allow users to confirm or reject a destination through a user interface’, [0057], ‘the routing engine 420 can derive one or more routes based on current location information and destination information … the positioning system 318 can be provided …’ shows analyzing patterns in historical data & providing an application on the mobile device (routing application in the example shown here).).”

Claims 31-34, 36-39 are substantially similar to claims 21-24, 26, 30. The arguments as given above for claims 21-24, 26, 30, are applied, mutatis mutandis, to claims 31-34, 36-39, therefore the rejection of claims 21-24, 26, 30 are applied accordingly.

The combined teaching described above will be referred as Forstall + MAHAJAN hereafter.


Claims 25, 35, 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forstall, et al, US-PGPUB NO.2009/005964A1 [hereafter Forstall] in view of MAHAJAN et al., US-PATENT NO. 7,831,679B2 [hereafter MAHAJAN] and Huang et al., US-PGPUB NO.2011/0250875A1 [hereafter Huang].

With regards to claim 25, Forstall + MAHAJAN teaches 
“The method of claim 24”
Forstall + MAHAJAN does not explicitly detail “wherein receiving the information indicating the subset of applications comprises receiving the information indicating the subset of applications in response to sending, by the mobile device, to the remote computing system, the location of the mobile device”.
However Huang sending location of mobile device to server (Huang, FIG.10, [0031] ’when mobile device 100 moves to another location area, mobile device 100 can send a new request to server 120.  The new request can include coordinates 124’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Forstall + MAHAJAN and Huang before him or her, to modify the intelligence mobile device guidance system & method of Forstall + MAHAJAN to include sending mobile device information to server as shown in Huang.   
The motivation for doing so would have been for ‘location-based application program management (Huang, Abstract)’.

Claims 35, 40 are substantially similar to claim 25. The arguments as given above for claim 25, are applied, mutatis mutandis, to claims 35, 40, therefore the rejection of claim 25 are applied accordingly.

Claims 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forstall, et al, US-PGPUB NO.2009/005964A1 [hereafter Forstall] in view of MAHAJAN et al., US-PATENT NO. 7,831,679B2 [hereafter MAHAJAN] and Zheng et al., US-PGPUB NO.2011/0208425A1 [hereafter Zheng].

With regards to claim 27, Forstall + MAHAJAN teaches 
The method of claim 21”
Forstall + MAHAJAN does not explicitly detail “wherein identifying the subset of applications comprises: identifying, by the mobile device and using a prediction model that determines correlations between the location and the application usage histories associated with the mobile device, the subset of applications”.
However Zheng shows “wherein identifying the subset of applications comprises: identifying, by the mobile device and using a prediction model that determines correlations between the location and the application usage histories associated with the mobile device, the subset of applications (Zheng, FIG.1, [0030] based on the user’s present geospatial position, a prediction of the user’s interest’, [0033], ‘The location correlation application 114 also specifies a location history for the individual user’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Forstall + MAHAJAN and Zheng before him or her, to modify the intelligence mobile device guidance system & method of Forstall + MAHAJAN to include providing location based prediction for application as shown in Zheng.   
The motivation for doing so would have been to support performing location sensitive tasks on user devices.

The combined teaching described above will be referred as Forstall + MAHAJAN + Zheng hereafter.

Claims 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forstall, et al, US-PGPUB NO.2009/005964A1 [hereafter Forstall] in view of MAHAJAN et al., US-PATENT NO. 7,831,679B2 [hereafter MAHAJAN], Zheng et al., US-PGPUB NO.2011/0208425A1 [hereafter Zheng], and Diaz et al., US-PATENT NO.9,449,282B2 [hereafter Diaz].

With regards to claim 28, Forstall + MAHAJAN + Zheng teaches 
“The method of claim 27”
Forstall + MAHAJAN + Zheng does not explicitly detail “wherein the prediction model executes at the mobile device”.
However Diaz shows “wherein the prediction model executes at the mobile device (Diaz, FIG.1, C12L33-37, ‘the computer program instructions with which embodiments of the invention are implemented … may be executed according to variety of computing models including a client/server model, a peer-to-peer model, on a stand-alone computing device, or according to a distributed computing model in which various of the functionalities described herein may be effected or employed at different locations’ shows various computing models with programs executed on client device or servers. ).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Forstall + MAHAJAN + Zheng and Diaz before him or her, to modify the intelligence mobile device guidance  + Zheng to include executing programs on client and servers as shown in Diaz.   
The motivation for doing so would have been to support performing location sensitive tasks on user devices.

With regards to claim 29, Forstall + MAHAJAN + Zheng teaches 
“The method of claim 27”
Forstall + MAHAJAN + Zheng does not explicitly detail “wherein the prediction model executes at a remote computing system that is accessed by the mobile device”.
However Diaz shows “wherein the prediction model executes at a remote computing system that is accessed by the mobile device (Diaz, FIG.1, C12L33-37, ‘the computer program instructions with which embodiments of the invention are implemented … may be executed according to variety of computing models including a client/server model, a peer-to-peer model, on a stand-alone computing device, or according to a distributed computing model in which various of the functionalities described herein may be effected or employed at different locations’ shows various computing models with programs executed on client device or servers. ).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Forstall + MAHAJAN + Zheng and Diaz before him or her, to modify the intelligence mobile device guidance system & method of Forstall + MAHAJAN + Zheng to include executing programs on client and servers as shown in Diaz.   





 
Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Wieczorek, et al., US-PATENT NO.6,125,278 [hereafter Wieczorek] teaches a method for predicting resource requirements for mobile devices based on location history.
Krzyanowski, et al., US-PGPUB NO.2010/0159898A1 [hereafter Krzyanowski] teaches providing services to mobile devices in a networked client server structure.
Ryngler, et al., US-PGPUB NO.2003/0182394A1 [hereafterRyngler] teaches context aware mobile services.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSU-CHANG LEE/
Examiner, Art Unit 2126